Order
PER CURIAM:
Alonzo Darrough appeals from the denial of his Rule 29.15 motion following an evidentiary hearing. In his sole point on appeal, Darrough contends that the motion court clearly erred in denying his motion because he was denied due process and effective assistance of counsel in that: (1) the trial court failed to take corrective action when a juror took notes during his trial contrary to the mandates of Rule 27.08 and without being properly instructed as required in MAI-CR3d 302.01; (2) Darrough’s trial counsel failed to object or request any relief; and (3) Darrough’s direct appeal counsel failed to assert this issue on appeal. We affirm. Rule 84.16(b).